DeMarco•Mitchell, PLLC
Robert T. DeMarco
Michael S. Mitchell
1255 West 15th St., 805
Plano, TX 75075
T 972‐578‐1400
F 972‐346‐6791

                          IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

IN RE:
                                                    Case No.:    18‐41677‐R
STACI WRIGHT
XXX‐XX‐8986
166 Chrissa Drive
Pottsboro, TX 75076
                                                    Chapter:     11
                                       DEBTOR
STACI WRIGHT,                                       Adversary Case No.: 19‐04021

                                       Plaintiff,

v.

GREGORY S. MENTA,

                                    Defendant.

                                    SUPPLEMENT TO
               MELISA ANGELA CHRISTIAN’S MOTION FOR SUMMARY JUDGMENT
                                   [Fed.R.Civ.P. 56(c)]

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, Staci Wright, the debtor and plaintiff herein (“Wright” or “Plaintiff”), and

files this Supplement to Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]

(“Supplement”) by and through the undersigned attorney.

         1.     This Supplement is a compendium of the evidence referenced in Stacis Wright’s

Motion for Summary Judgment [Fed.R.Civ.P. 56(c)] (“Motion”) filed contemporaneously

herewith.
          2.        The exhibits attached hereto are indexed below for the convenience of the

Court.

Exhibit                                   Description                                Page Number

1              Bankruptcy Court Docket for In re Wright, 18‐41677, filed in the SW001
               Eastern District of Texas, Sherman Division (“Bankruptcy Case”)

2              Proof of Claim filed by Gregory S. Menta in the Bankruptcy Case SW007
               [claim 16‐1]

3              Wright’s Bankruptcy Schedules [Docket Entry No. 15]                  SW069

4              Save Phace, Inc. List of Equity Security Holders filed in In re Save SW118
               Phace, Inc., Eastern District of Texas, Sherman Division, 14‐40766

5              List of Equity Security Holders filed in In re TTAC, Inc., Eastern   SW119
               District of Texas, Sherman Division, 14‐40765
6              List of Equity Security Holders filed in In re JSAJ, LLC, Eastern    SW120
               District of Texas, Sherman Division, 14‐40767
7              Bankruptcy Court Docket for In re TTAC and Save Phace, Inc.,         SW121
               Reorganized Consolidated Debtor, 14‐40765, filed in the Eastern
               District of Texas, Sherman Division (“Save Phace Bankruptcy
               Case”)
8              Confirmed Final Plan in the Save Phace Bankruptcy Case               SW172

9              Findings of Fact and Conclusions of Law re: Confirmed Final Plan SW266
               in the Save Phace Bankruptcy Case

10             Confirmation Order re: Confirmed Final Plan in the Save Phace SW273
               Bankruptcy Case

11             Post Confirmation Modification Order re: Confirmed Final Plan in SW278
               the Save Phace Bankruptcy Case




Supplement to Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                Page 2
                                                       Respectfully submitted,

Dated: February 18, 2019                               /s/ Robert T. DeMarco
                                                       DeMarco•Mitchell, PLLC
                                                       Robert T. DeMarco, Texas Bar No. 24014543
                                                       Email robert@demarcomitchell.com
                                                       Michael S. Mitchell, Texas Bar No. 00788065
                                                       Email mike@demarcomitchell.com
                                                       1255 W. 15th Street, 805
                                                       Plano, TX 75075
                                                       T        972‐578‐1400
                                                       F        972‐346‐6791
                                                       Counsel for Staci Wright, Plaintiff

                                       CERTIFICATE OF SERVICE

        The undersigned counsel herby certifies that true and correct copies of the foregoing
pleading and all attachments were served upon all parties listed below in accordance with
applicable rules of bankruptcy procedure on this 18th day of February, 2019. Where possible,
service was made electronically via the Court’s ECF noticing system or via facsimile transmission
where a facsimile number is set forth below. Where such electronic service was not possible,
service was made via regular first class mail.

                                              PLAINTIFF

Ms. Staci Wright
166 Chrissa Drive
Pottsboro, TX 75076

                                               TRUSTEE

Office of the United States Trustee
110 N. College Avenue
Suite 300
Tyler, TX 75702

                                             DEFENDANT

Gregory Menta
c/o Sean J. McCaffity
Sommerman, McCaffity & Quesada, LLP
3811 Turtle Creek Blvd., Suite 1400
Dallas, Texas 75219




Supplement to Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]                        Page 3
/s/ Robert T. DeMarco
DeMarco•Mitchell, PLLC
Robert T. DeMarco, Texas Bar No. 24014543
Email robert@demarcomitchell.com
Michael S. Mitchell, Texas Bar No. 00788065
Email mike@demarcomitchell.com
1255 W. 15th Street, 805
Plano, TX 75075
T        972‐578‐1400
F        972‐346‐6791




Supplement to Staci Wright’s Motion for Summary Judgment [Fed.R.Civ.P. 56(c)]   Page 4
